Relators in their motion for rehearing complain that we did not pass "upon applicant's contention that the statute * * * is violative of the Constitution of the United States, as amended by the Fifteenth Amendment thereto." We assume that counsel intended to refer to the due process clause of the Fourteenth Amendment. Be that as it may, no reference to the Federal Constitution is made in the petition in mandamus.
But if the contention were made, the results stated in our original opinion for denying the claim of lack of due process required in the State Constitution would cause us to make a like holding in respect to due process under the Federal Constitution.
The other matters presented in the motion for rehearing were considered by us originally and upon reconsideration we adhere to the views then expressed. *Page 274